23 F.3d 663
WILLIAM CRAWFORD, INC., Plaintiff-Appellant,v.TRAVELERS INSURANCE COMPANY, Defendant-Appellee.
No. 1600, Docket 94-7004.
United States Court of Appeals,Second Circuit.
Argued April 28, 1994.Decided April 29, 1994.

William D. Fireman, New York City (David B. Turret, Julien & Schlesinger, P.C., New York City, of counsel), for plaintiff-appellant.
Thomas A. Martin, New York City (Craig M. Bonnist, Putney, Twombly, Hall & Hirson, New York City, of counsel), for defendant-appellee.
Before:  LUMBARD, VAN GRAAFEILAND and WINTER, Circuit Judges.
PER CURIAM:


1
William Crawford, Inc. appeals from Judge Lasker's order granting summary judgment in favor of Travelers Insurance Company.  The district court's decision is affirmed for substantially the reasons stated by the district court.  See William Crawford, Inc. v. Travelers Insurance Co., 838 F.Supp. 157 (S.D.N.Y.1993).